DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Applicant’s RCE and IDS filing on 02/11/2021.

Reasons for Allowance

Claims 1, 3-4, 6-7, 9-15, 17-18, 20-21 and 23-32 are allowed. The following is a statement of reasons for the indication of allowable subject matter. The prior arts submitted through IDS dated 02/11/2021, was considered by examiner, claims 1, 3-4, 6-7, 9-15, 17-18, 20-21 and 23-32 stay in condition of allowance. Prior arts of record, as a single reference, or as a combination, do not teach the instant application independent claims limitation. Thus, claims 1, 3-4, 6-7, 9-15, 17-18, 20-21 and 23-32 are found to be novel and unobvious over prior art of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471